*305ORDER
PER CURIAM:
AND NOW, this 80th day of September, 1996, the Petition for 'Allowance of Appeal is granted and limited to the following issues:
(1) Did the Superior Court improperly determine that a violation of Pennsylvania Child Day Care Center regulations, 55 Pa. Code. §§ 3270.1-3270.241 established a prima facie case that Lisa Kines endangered the welfare of T.B.?
(2) Did the Superior Court improperly find that the Commonwealth established prima facie cases of simple assault based upon an inference that Lisa Kines created a fear of imminent serious bodily injury in A.H., K.E. and M.S.?